DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/21/2021 have been fully considered but they are not persuasive. Applicant argues that Kang does not include a first liner comprising a plurality of first liner layers, but rather a cover or film 210, coating portions 221, and secondary coating portions 230 formed on the outer peripheral surfaces of both ends of the film 210 and portions 221. Applicant argues this is extensively different than what is disclosed and claimed, specifically that of having a liner or coating formed of a plurality of layers and in which at least one of those layers is an extended layer that extends beyond the ends of the remaining layers of that liner, to be coupled to proximal and distal liners of the structure. The arguments are not persuasive because Kang discloses a liner formed of a plurality of layers, including layer 210 and layer 230 formed on the outer periphery of layer 210. Layer 230 is considered an extended layer because it extends beyond the ends of layer 210 and couples to liners 220/221. Kang discloses liner 210 may be shorter than the length of the stent main body in par.53 and shows this feature in figs. 5 and 6. Kang discloses the second coating 230 is bonded to the stent main body through the primary coating layer 220 in par.61 which further illustrates that the second coating 230 extends beyond proximal and distal ends of liner layer 210. Kang discloses holes at the ends of the stent are closed by primary coating layer 220 and holes at the center of the stent are closed by the film 210 in par.62. This further shows that the liner 210 does not extend all the way to the ends. Kang discloses the secondary coating layer 230 may be formed throughout the entire area of the stent main body (par.63), which includes an intermediate segment disposed between the proximal and distal ends of the extended liner layer 230. 
.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16 recites the limitation "the remaining first liner layers" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al. 2017/0151051 (hereafter referred to as Kang).
Regarding claim 1, Kang discloses a prosthesis 10 comprising an expandable tubular frame structure 100 having a proximal frame end and a distal frame end, a covering disposed along the frame structure, the covering including a first liner 210 and 230, a proximal liner (220/221 on one side), and a distal liner (220/221 on the other side) discrete from the proximal liner, the first liner comprising a plurality of first liner layers, considered 210 and 230, wherein at least one of the first liner layers is an extended layer 230 extending beyond a proximal end of remaining first liner layers and a distal end of the remaining first liner layers of the first liner (figs. 1 and 6; pars.53 and 62 disclose the liner layer 210 is shorter than the length of the stent; par.61 discloses outer extended layer 230 is bonded to the stent through primary coating layer 220; par.62 discloses coating layer 220 closes holes of the stent at the ends meaning the liner 210 is not located at the ends), wherein the extended layer 230 comprises an 
Regarding claim 3, lengths of the extended layer distal and proximal ends are the same as “a length” of the proximal and distal liners where the layers are bonded together.
Regarding claim 4, extended layer 230 is not bonded to an intermediate region of the frame structure disposed between the proximal and distal frame ends. Layer 230 is immediately adjacent the stent at the ends and unbonded in an intermediate section of the frame structure.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kang as applied to claim 1 above, and further in view of Kuppurathanam 2007/0219622 (hereafter referred to as Kuppurathanam). Kang discloses the invention substantially as claimed and as discussed above, however, Kang does not specifically state that the frame structure is at least one of balloon expandable or self-expanding.
Kuppurathanam teaches a stent graft, in the same field of endeavor, wherein the frame structure of the stent graft may be either balloon-expandable or self-expandable depending on the particular application of the stent (par.30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the frame structure of the stent graft of Kang as a balloon expandable or self-expanding frame as taught by Kuppurathanam depending on the particular application of the stent graft. Stents are conventionally deployed with a balloon or are self-expanding for the purpose of being delivered and expanded therefore selection of either of these well-known and conventional options would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Lombardi et al. 6,579,314 (hereafter referred to as Lombardi).
Regarding claim 16, Kang discloses a method of making a prosthesis, the method comprising applying a first liner 210 and 230 along an abluminal side of an expandable tubular frame 100, the frame including a proximal frame end and a distal frame end (fig.1), the first liner including a plurality of first liner layers, considered layers 210 and 230, wherein one of the first liner layers is an extended layer 230 extending longitudinally beyond proximal and distal ends of remaining first liner layers 210 (figs. 1 and 6; pars.53 and 62 disclose the liner layer 210 is shorter than the length of the stent; par.61 discloses outer extended layer 230 is bonded to the stent through primary coating layer 220; par.62 discloses coating layer 220 closes holes of the stent at the ends meaning the liner 210 is not located at the ends), wherein 
Lombardi teaches a stent graft, in the same field of endeavor, wherein the liner can be placed on either the abluminal or luminal surface while proximal and distal liners can be placed on the other of the abluminal or luminal surface depending on a specific situation (col.5, ll.4-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to switch the first liner of Kang from the abluminal surface to the luminal surface and to switch the proximal and distal liners of Kang from the luminal surface to the abluminal surface since Lombardi teaches these arrangements are obvious functional equivalents of each other for covering a stent.
Allowable Subject Matter
Claims 21-24 are allowed.
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MEGAN Y WOLF/Primary Examiner, Art Unit 3774